

115 HR 1408 IH: Access to Insurance for All Americans Act
U.S. House of Representatives
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1408IN THE HOUSE OF REPRESENTATIVESMarch 7, 2017Mr. Issa introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Oversight and Government Reform, Education and the Workforce, Natural Resources, the Judiciary, Appropriations, House Administration, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal the Patient Protection and Affordable Care Act and the health care-related provisions in
			 the Health Care and Education Reconciliation Act of 2010 and to amend
			 title 5, United States Code, to offer Federal employee health benefits
			 plans to individuals who are not Federal employees, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Access to Insurance for All Americans Act. 2.Repeal of PPACA and health care-related provisions of HCERA (a)PPACAEffective beginning with the first calendar year beginning 2 years after the date of the enactment of this Act, the Patient Protection and Affordable Care Act (Public Law 111–148) is repealed and the provisions of law amended or repealed by such Act are restored or revived as if such Act had not been enacted.
			(b)Health care-Related provisions of HCERA
 (1)In generalEffective beginning with the first calendar year beginning 2 years after the date of the enactment of this Act, the health care-related provisions of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152) are repealed and the provisions of law amended or repealed by such health care-related provisions are restored or revived as if such provisions had not been enacted.
 (2)Health care-related provisions definedIn paragraph (1), the term health care-related provisions means, with respect to the Health Care and Education Reconciliation Act of 2010, title I and subtitle B of title II of such Act.
				3.Extension and modification of Federal employee health insurance
			(a)FEHBP
 (1)In generalChapter 89 of title 5, United States Code, is amended by adding at the end the following:  8915.Health insurance for individuals who are not Federal employees (a)Except as provided in this section, any individual may enroll in a health benefits plan provided under this chapter and receive health benefits, to the greatest extent practicable, in the same manner as an employee.
 (b)An individual may not enroll in a health benefits plan under this section if the individual— (1)is enrolled or eligible to enroll for coverage under a public health insurance program, including—
 (A)title XVIII of the Social Security Act; (B)a State plan under title XIX of the Social Security Act;
 (C)a State plan under title XXI of the Social Security Act; or (D)any other program determined by the Office;
 (2)is a member of the uniformed services as defined under section 101(a)(5) of title 10; or (3)is not a citizen or national of the United States or an alien lawfully present in the United States.
								(c)
 (1)No Government contribution may be made for any individual enrolled in a health benefits plan pursuant to this section.
 (2)Pursuant to regulations that the Office of Personnel Management may prescribe, an employer of an individual enrolled in such a plan may make a contribution on behalf of the individual.
 (d)In carrying out this section, the Office shall ensure that individuals enrolled in a health benefits plan under this section shall be in the same risk pool maintained for employees covered by this chapter.
 (e)The Office shall issue regulations as are necessary to carry out this section. 8916.No lifetime or annual limits (a)A carrier offering a health benefits plan under this chapter may not establish—
 (1)lifetime limits on the dollar value of benefits for any individual enrolled in such plan; or (2)unreasonable annual limits (within the meaning of section 223 of the Internal Revenue Code of 1986) on the dollar value of benefits for any such individual.
 (b)Subsection (a) shall not be construed to prevent a health benefits plan under this chapter from placing annual or lifetime per beneficiary limits on specific covered benefits to the extent that such limits are otherwise permitted under Federal or State law.
 8917.Non-discrimination in health careA carrier offering a health benefits plan under this chapter may not discriminate with respect to participation under the plan or coverage against any health care provider who is acting within the scope of that provider’s license or certification under applicable State law. This section shall not require that a health benefits plan or carrier contract with any health care provider willing to abide by the terms and conditions for participation established by the plan or issuer. Nothing in this section shall be construed as preventing a health benefits plan, a carrier, or the Director of the Office of Personnel Management from establishing varying reimbursement rates based on quality or performance measures.
						.
 (2)Child under the age of 26Section 8901(5) of title 5, United States Code, is amended by striking 22 in each instance it appears and inserting 26. (3)ApplicationSections 8916 and 8917 of such title (as added by paragraph (1)) shall begin to apply to any contract for health benefits plans entered into by the Office of Personnel Management under chapter 89 of such title after the date of enactment of this Act.
 (4)Clerical amendmentThe table of sections of chapter 89 of title 5, United States Code, is amended by inserting after the item relating to section 8914 the following new items:
					
						
							8915. Health insurance for individuals who are not Federal employees.
							8616. No lifetime or annual limits.
							8917. Non-discrimination in health care..
				(b)Dental and vision benefits
 (1)DentalSection 8952 of title 5, United States Code, is amended by adding at the end the following:  (d)The Office shall issue regulations necessary to enroll individuals described in section 8915 in dental benefits plan offered under this chapter, consistent with the requirements of such section..
 (2)VisionSection 8982 of title 5, United States Code, is amended by adding at the end the following:  (d)The Office shall issue regulations necessary to enroll individuals described in section 8915 in vision benefits plan offered under this chapter, consistent with the requirements of such section..
 (c)Special enrollment period for Federal employees and uninsured individualsThe Director of the Office of Personnel Management shall issue regulations to provide for a special enrollment period, to begin on the date of enactment of this Act and ending on the date that is 180 after such date of enactment or the last day of the calendar year in which such date of enactment occurs, whichever is later, under which the following individuals may enroll in a health benefits plan under chapter 89, 89A, or 89B of title 5, United States Code:
 (1)Any employee (as that term is defined in section 8901(1) of such title) who is not enrolled in a health benefits plan under any such chapter but who is otherwise eligible to enroll in such a plan, including any employee excluded by section 1312(d)(3)(D) of the Patient Protection and Affordable Care Act (Public Law 111–148).
 (2)Any individual not covered by paragraph (1) and who is not covered by any health insurance, as determined by the Director of the Office of Personnel Management.
 (d)Enrollment of insured individuals who are not Federal employeesFor plan years beginning in the year immediately following the year in which this subsection is enacted, the Director of the Office of Personnel Management shall issue regulations to provide for the enrollment of individuals (as described under section 8915 of title 5, United States Code, as added by subsection (a)) in health benefits plans under chapter 89, 89A, or 89B of such title.
			4.Deduction for premiums paid by FEHBP non-employee enrollees
 (a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to additional itemized deductions) is amended—
 (1)by redesignating section 224 as section 225; and (2)by inserting after section 223 the following new section:
					
						224.Premiums paid for FEHBP coverage
 (a)In generalIn the case of an individual, there shall be allowed as a deduction an amount equal to the amount paid as premiums during the taxable year for coverage for the taxpayer, the spouse of the taxpayer, and dependents under health insurance provided pursuant to section 8915 title 5, United States Code.
							(b)Special rules
 (1)Coordination with medical deduction, etcAny amount paid by a taxpayer for insurance to which subsection (a) applies shall not be taken into account in computing the amount allowable to the taxpayer as a deduction under section 162(l) or 213(a). Any amount taken into account in determining the credit allowed under section 35 shall not be taken into account for purposes of this section.
 (2)Deduction not allowed for self-employment tax purposesThe deduction allowable by reason of this section shall not be taken into account in determining an individual’s net earnings from self-employment (within the meaning of section 1402(a)) for purposes of chapter 2..
 (b)Deduction allowed in computing adjusted gross incomeSubsection (a) of section 62 of such Code is amended by inserting before the last sentence the following new paragraph:
				
 (22)Premiums paid for FEHBP coverageThe deduction allowed by section 224.. (c)Clerical amendmentThe table of sections for part VII of subchapter B of chapter 1 of such Code is amended by—
 (1)redesignating the item relating to section 224 as an item relating to section 225; and (2)inserting before such item the following new item:
					
						
							Sec. 224. Premiums paid for FEHBP coverage..
 (d)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of enactment of this Act.
 5.Plan for extension of Federal employee health benefits programNot later than 6 months after the date of enactment of this Act and after consultation with appropriate experts, representatives of affected individuals, and Federal officers, the Director of the Office of Personnel Management shall submit a comprehensive plan to Congress that—
 (1)provides for the orderly implementation of the amendments made by this Act; and (2)includes a schedule of actions to be taken to provide for that implementation.
			